Bell, J.
1. This was an action by one of two owners in common of personalty against the other, to recover on half of the rents and profits of the common property; and, there being no evidence of actual ouster, or of exclusive possession by the latter after demand by the former, or of express notice by the latter to the former of adverse possession, there was no error in the charge of the court which limited the plaintiff’s recovery to one half of whatever rents the defendant actually received. Civil Code (1910), §§ 3724, 3725; Smith v. Smith, 141 Ga. 629 (4) (81 S. E. 895); Hunt v. Harris, 149 Ga. 225 (2) (99 S. E. 884).
2. The verdict in favor of the defendant is not without evidence to support it, and, no error having been committed during the trial, the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.